Name: COMMISSION REGULATION (EC) No 188/95 of 31 January 1995 altering the export refunds on milk and milk products
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade policy
 Date Published: nan

 1 . 2. 95 Official Journal of the European Communities No L 24/75 COMMISSION REGULATION (EC) No 188/95 of 31 January 1995 altering the export refunds on milk and milk products for the products listed in the Annex hereto should be altered to the amounts set out therein, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EC) No 2807/94 (2), and in particular Article 17 (5) thereof, Whereas the export refunds on milk and milk products were fixed by Commission Regulation (EC) No 132/95 (3) ; Whereas it follows from applying the detailed rules contained in Regulation (EC) No 132/95 to the informa ­ tion known to the Commission that the export refunds HAS ADOPTED THIS REGULATION : Article 1 The export refunds to in Article 17 of Regulation (EEC) No 804/68 on products exported in the natural state, as fixed in the Annex to Regulation (EC) No 132/95 are hereby altered, in respect of the products set out in the Annex hereto, to the amounts set out therein . Article 2 This Regulation shall enter into force on 1 February 1995 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 January 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p . 13 . 0 OJ No L 298 , 19 . 11 . 1994, p . 1 . O OJ No L 19, 27. 1 . 1995, p. 14. No L 24/76 Official Journal of the European Communities 1 . 2. Jo ANNEX to the Commission Regulation of 31 January 1995 altering die export refunds on milk and milk products (in ECU/100 kg net wetght unless otherwise mdtcated) Product code Destination (") Amountof refund (*") Product code Destination (*) Amount of refund (**) 0401 10 10 000 6,062 0402 21 91 500 133,24 0401 10 90 000 6,062 0402 21 91 600 145,02 0401 20 11 100 6,062 0402 21 91 700 152,03 0401 20 11 500 9,370 0402 21 91 900 159,85 0401 20 19 100 6,062 0402 21 99 100 118,81 0401 20 If 500 9,370 0402 21 99 200 I 119,68 0401 20 91 100 12,47 0402 21 99 300 121,23 0401 20 91 500 14,54 0402 21 99 400 \ 130,18 0401 20 99 100 12,47 0402 21 99 500 133,24 0401 20 99 500 14,54 0402 21 99 600 145,02 0401 30 11 100 18,67 0402 21 99 700 152,03 0401 30 1 1 400 28,79 0402 21 99 900 159,85 0401 30 U 700 \ 43,25 0402 29 15 200 0,7028 0401 30 19 100 18,67 0402 29 15 300 1,0333 0401 30 19 400 28,79 0402 29 15 500 1,0923 0401 30 19 700 43,25 0402 29 15 900 1,1790 0401 30 31 100 \ 51,51 0402 29 19 200 0,7028 0401 30 31 400 I 80,43 0402 29 19 300 1,0333 0401 30 31 700 \ 88,69 0402 29 19 500 1,0923 0401 30 39 100 51,51 0402 29 19 900 1,1790 0401 30 39 400 80,43 0402 29 91 100 1,1881 0401 30 39 700 88,69 0402 29 91 500 1,3018 0401 30 91 100 101,08 0402 29 99 100 1,1881 0401 30 91 400 148,57 0402 29 99 500 \ 1,3018 0401 30 91 700 173,37 0402 91 11 110 6,062 0401 30 99 100 101,08 0402 91 11 120 12,47 0401 30 99 400 148,57 0402 91 11 310 21,26 0401 30 99 700 17337 0402 91 11 350 26,26 040210 11 000 70,28 0402 91 1 1 370 32,18 040210 19 000 I 70,28 0402 91 19 110 6,062 0402 10 91 000 \ 0,7028 0402 91 19 120 12,47 040210 99 000 0,7028 0402 91 19 310 21,26 0402 21 11 200 I 70,28 0402 91 19 350 26,26 0402 21 11 300 10333 0402 91 19 370 32,18 0402 21 1 1 500 l 109,23 0402 91 31 100 24,66 0402 21 1 1 900 l 1 17,90 0402 91 31 300 38,04 0402 21 17 000 70,28 0402 91 39 100 24,66 0402 21 19 300 103,33 0402 91 39 300 38,04 0402 21 19 500 109,23 0402 91 51 000 28,79 0402 21 19 900 117,90 0402 91 59 000 28,79 0402 21 91 100 118,81 0402 91 91 000 I 101,08 0402 21 91 200 I 119,68 0402 91 99 000 101,08 0402 21 91 300 121,23 04Ã 2 99 11 110 I 0,0606 0402 21 91 400 130,18 0402 99 11 130 0,1247 1 . 2. 95 Official Journal of the European Communities No L 24/77 Product code Destination (*) Amountof refund (**) Product code Destination (*) Amountof refund (") 0402 99 11 150 0,2072 0402 99 11 310 24,52 0402 99 1 1 330 29,63 0402 99 1 1 350 39,70 0402 99 19 110 0,0606 0402 99 19 130 0,1247 0402 99 19 150 0,2072 0402 99 19 310 24,52 0402 99 19 330 29,63 0402 99 19 350 39,70 0402 99 31 110 0,2673 0402 99 31 150 41,36 0402 99 31 300 0,5151 0402 99 31 500 0,8869 0402 99 39 110 0,2673 0402 99 39 150 41,36 0402 99 39 300 0,5151 0402 99 39 500 0,8869 0402 99 91 000 1,0108 0402 99 99 000 1,0108 0403 10 22 100 6,062 0403 10 22 300 9,370 0403 10 24 000 12,47 0403 10 26 000 18,67 0403 10 32 100 0,0606 0403 10 32 300 0,0937 0403 10 34 000 0,1247 0403 10 36 000 0,1867 0403 90 11 000 70,28 0403 90 13 200 70,28 0403 90 13 300 103,33 0403 90 13 500 109,23 0403 90 13 900 117,90 0403 90 19 000 118,81 0403 90 31 000 0,7028 0403 90 33 200 0,7028 0403 90 33 300 1,0333 0403 90 33 500 1,0923 0403 90 33 900 1,1790 0403 90 39 000 1,1881 0403 90 51 100 6,062 0403 90 51 300 9,370 0403 90 53 000 12,47 0403 90 59 110 18,67 0403 90 59 140 28,79 0403 90 59 170 43,25 0403 90 59 310 51,51 0403 90 59 340 80,43 0403 90 59 370 88,69 0403 90 59 510 101,08 0403 90 59 540 148,57 0403 90 59 570 173,37 0403 90 61 100 0,0606 0403 90 61 300 0,0937 0403 90 63 000 0,1247 0403 90 69 000 ' 0,1867 0404 90 11 100 70,28 0404 90 11 910 6,062 0404 90 11 950 21,26 0404 90 13 120 70,28 0404 90 13 130 103,33 0404 90 13 140 109,23 0404 90 13 150 117,90 0404 90 13 911 6,062 0404 90 13 913 12,47 0404 90 13 915 18,67 0404 90 13 917 28,79 0404 90 13 919 43,25 0404 90 13 931 21,26 0404 90 13 933 26,26 0404 90 13 935 32,18 0404 90 13 937 38,04 0404 90 13 939 39,76 0404 90 19 110 118,81 0404 90 19 115 119,68 0404 90 19 120 121,23 0404 90 19 130 130,18 0404 90 19 135 133,24 0404 90 19 150 145,02 0404 90 19 160 152,03 0404 90 19 180 159,85 0404 90 31 100 70,28 0404 90 31 910 6,062 0404 90 31 950 21,26 0404 90 33 120 70,28 0404 90 33 130 103,33 0404 90 33 140 109,23 0404 90 33 150 117,90 0404 90 33 911 6,062 0404 90 33 913 12,47 0404 90 33 915 18,67 0404 90 33 917 28,79 0404 90 33 919 43,25 0404 90 33 931 21,26 0404 90 33 933 26,26 0404 90 33 935 32,18 0404 90 33 937 38,04 0404 90 33 939 39,76 0404 90 39 110 118,81 0404 90 39 115 119,68 0404 90 39 120 121,23 0404 90 39 130 130,18 No L 24/7! Official Journal of the European Communities 1 . 2. 95 Product code Destination (*) Amountof refund (**) Product code Destination (*) Amountof refund (**) 0404 90 39 150 133,24 0404 90 51 100 0,7028 0404 90 51 910 0,0606 0404 90 51 950 24,52 0404 90 53 110 0,7028 0404 90 53 130 1,0333 0404 90 53 150 1,0923 0404 90 53 170 1,1790 0404 90 53 911 0,0606 0404 90 53 913 0,1247 0404 90 53 915 0,1867 0404 90 53 917 0,2879 0404 90 53 919 0,4325 0404 90 53 931 24,52 0404 90 53 933 29,63 0404 90 53 935 39,70 0404 90 53 937 41,36 0404 90 59 130 1,1881 0404 90 59 150 1,3018 .0404 90 59 930 0,6184 0404 90 59 950 0,8869 0404 90 59 990 1,0108 0404 90 91 100 0,7028 0404 90 91 910 0,0606 0404 90 91 950 24,52 0404 90 93 110 0,7028 0404 90 93 130 1,0333 0404 90 93 150 1,0923 0404 90 93 170 1,1790 0404 90 93 911 0,0606 0404 90 93 913 0,1247 0404 90 93 915 0,1867 0404 90 93 917 0,2879 0404 90 93 919 0,4325 0404 90 93 931 24,52 0404 90 93 933 29,63 0404 90 93 935 39,70 0404 90 93 937 41,36 0404 90 99 130 1,1881 0404 90 99 150 1,3018 0404 90 99 930 0,6184 0404 90 99 950 0,8869 0404 90 99 990 1,0108 0405 00 11 200 136,94 0405 00 11 300 172,29 0405 00 11 500 176,71 0405 00 11 700 181,13 0405 00 19 200 136,94 0405 00 19 300 172,29 0405 00 19 500 176,71 0405 00 19 700 181,13 0405 00 90 100 181,13 0405 00 90 900 233,21 0406 10 20 100  0406 10 20 230 028  400 37,25 404  45,76 0406 10 20 290 028  400 37,25 404  45,76 0406 10 20 610 028 12,88 037  039  400 83,22 404  85,37 0406 10 20 620 028 19,08 037  039  400 91,76 404  93,61 0406 10 20 630 028 22,89 037  039  400 104,28 404  105,69 0406 10 20 640 028  037  039  400 124,02 404  124,02 0406 10 20 650 028 26,24 037  039  400 62,01 404  129,12 * 406 10 20 660  0406 10 20 810 028  037  039  400 20,1 1 404  20,11 1 . 2 . 95 Official Journal of the European Communities No L 24/79 Product code Destination (*) Amountof refund (") Product code Destination (*) Amount of refund (**) 0406 10 20 830 028  037  039  400 34,32 404  34,32 0406 10 20 850 028  037  039  400 41,61 404  41,61 0406 10 20 870  0406 10 20 900  0406 20 90 100  0406 20 90 913 028  400 81,04 404  81,04 0406 20 90 915 028  400 108,05 404  108,05 0406 20 90 917 028  400 114,79 404  114,79 0406 20 90 919 028  400 128,30 404  128,30 0406 20 90 990  0406 30 10 100  0406 30 10 150 028  037  039  400 19,11 404  21,78 0406 30 10 200 028  037  039  400 41,51 404  46,44 0406 30 10 250 028  037  039  400 41,51 404  46,44 0406 30 10 300 028  037  039  400 60,96 404  68,14 0406 30 10 350 028  037  039  400 41,51 404  46,44 0406 30 10 400 028  037  039  400 60,96 404  68,14 0406 30 10 450 028  037  039  400 88,75 404  99,16 0406 30 10 500  0406 30 10 550 028  037  039  400 41,51 404 19,08 46,44 0406 30 10 600 028  037  039  400 60,96 404 26,72 68,14 No L 24/80 Official Journal of the European Communities 1 . 2. 95 Product code Destination (") Amountof refund (**) Product code Destination (") Amount of refund (") 0406 30 10 650 028  037  039  400 88,75 404  99,16 0406 30 10 700 028  037  039  400 88,75 404  99,16 0406 30 10 750 028  037  039  400 108,33 404  121,04 0406 30 10 800 028  037  039  400 108,33 404  121,04 0406 30 31 100  0406 30 31 300 028  037  039  400 19,11 404  21,78 0406 30 31 500 028  037  039  400 41,51 404  46,44 0406 30 31 710 028  037  039  400 41,51 404  46,44 0406 30 31 730 028  037  039  400 60,96 404  68,14 0406 30 31 910 028  037  039  400 41,51 404  46,44 0406 30 31 930 028  037  039  400 60,96 404  68,14 0406 30 31 950 028  037  039  400 88,75 404  99,16 0406 30 39 100  0406 30 39 300 028  037  039  400 41,51 404 19,08 46,44 0406 30 39 500 028  037  039  400 60,96 404 26,72 68,14 0406 30 39 700 028  037  039  400 88,75 404  99,16 0406 30 39 930 028  037  039  400 88,75 404  99,16 1 . 2. 95 Official Journal of the European Communities No L 24/81 Product code Destination (*) Amount of refund (*") Product code Destination (") Amount of refund (") 0406 30 39 950 028  037  039  400 108,33 404  121,04 0406 30 90 000 028  037  039  400 108,33 404  121,04 0406 40 50 000 028  400 114,50 404  120,69 0406 40 90 000 028  400 114,50 404  120,69 0406 90 02100 028  037  039  400 124,02 404  152,01 0406 90 02 900  0406 90 03 100 028  037  039  400 124,02 404  152,01 0406 90 03 900  0406 90 04 100 028  037  039  400 124,02 404  152,01 0406 90 04 900  0406 90 05 100 028  037  039  400 124,02 404  152,01 0406 90 05 900  0406 90 06 100 028  037  039  400 124,02 404  152,01 0406 90 06 900  0406 90 07 000 028  037  039  400 124,02 404  152,01 0406 90 08 100 028  037  039  400 124,02 404  152,01 0406 90 08 900  0406 90 09 100 028  037  039  400 124,02 404  152,01 0406 90 09 900  0406 90 12 000 028  037  039  400 124,02 404  152,01 0406 90 14 100 028  037  039  400 124,02 404  152,01 0406 90 14 900  0406 90 16 100 028  037  039  400 124,02 404  152,01 0406 90 16 900  0406 90 21 900 028  037  039  400 124,02 404  144,72 0406 90 23 900 028  037  039  400 62,01 404  129,12 No L 24/82 Official Journal of the European Communities 1 . 2. 95 Product code Destination (*) Amountof refund ("*) Product code Destination (*) Amountof refund ("*) 0406 90 25 900 028  037  039  400 62,01 404  129,12 0406 90 27 900 028  037  039  400 53,55 404  109,42 0406 90 31 119 028  037  039  400 59,60 404 15,26 85,82 0406 90 31 151 028  037  039  400 55,71 404 14,27 79,99 0406 90 31 159  0406 90 33 119 028  037  039  400 59,60 404 15,26 85,82 0406 90 33 151 028  037  039  400 55,71 404 14,27 79,99 0406 90 33 919 028  037  039  400 59,60 404 15,26 85,82 0406 90 33 951 028  037  039  400 55,71 404 14,27 79,99 0406 90 35 190 028  037 40,71 039 40,71 400 151,25 404 85,87 151,25 0406 90 35 990 028  037  039  400 124,02 404  124,02 0406 90 37 000 028  037  039  400 1 24,02 404  152,01 0406 90 61 000 028  037 85,87 039 85,87 400 176,49 404 133,56 176,49 0406 90 63 100 028  037 100,20 039 100,20 400 202,37 404 152,64 202,37 0406 90 63 900 028  037 66,79 039 66,79 400 143,10 404 76,33 157,41 0406 90 69 100  0406 90 69 910 028  037 66,79 039 66,79 400 143,10 404 76,33 157,41 0406 90 73 900 028  037 40,71 039 40,71 400 144,07 404 1 14,50 144,07 0406 90 75 900 028  037  039  . 400 62,01 404  120,17 0406 90 76 100 028 22,89 037  039  400 56,06 404  105,69 1 . 2 . 95 Official Journal of the European Communities No L 24/83 Product code Destination (*) Amountof refund (**) Product code Destination (*) Amount of refund (**) 0406 90 76 300 028  037  039  400 62,01 404  129,12 0406 90 76 500 028  037  039 400 71,56 404  129,12 0406 90 78 100 028 22,89 037 039 _ 400 56,06 404  105,69 0406 90 78 300 028  037  039 400 62,01 404  129,12 0406 90 78 500 028  037  039  400 71,56 404  129,12 0406 90 79 900 028  037  039 400 53,55 404  109,42 0406 90 81 900 028  037 039 _ 400 124,02 404  124,02 0406 90 85 910 028  037 40,71 039 40,71 400 151,25 404 85,87 151,25 0406 90 85 991 028  037  039  400 124,02 404  124,02 0406 90 85 995 028 26,24 037  039  400 62,01 404 1 29,12 0406 90 85 999  0406 90 86 100  0406 90 86 200 028 12,88 037  039  400 85,37 404  85,37 0406 90 86 300 028 19,08 037  039 400 91,76 404  93,61 0406 90 86 400 028 22,89 037  039  400 104,28 404  105,69 0406 90 86 900 028  037  039 400 124,02 404  124,02 0406 90 87 100  0406 90 87 200 028 12,88 037  039  400 85,37 404  85,37 0406 90 87 300 028 19,08 037  039  400 91,76 404  93,61 0406 90 87 400 028 22,89 037  039  400 104,28 404  105,69 No L 24/84 Official Journal of the European Communities 1 . 2. 95 Product code Destination f) Amountof refund (**) Product code Destination f) Amountof refund (") 0406 90 87 951 028  037 40,71 039 40,71 400 144,07 404 85,87 144,07 0406 90 87 971 028 26,24 037  039 400 70,60 404  129,12 0406 90 87 972 028  400 37,25 404  45,76 0406 90 87 979 028 26,24 037  039 400 70,60 404  129,12 0406 90 88 100  0406 90 88 200 028 12,88 037  039  400 85,37 404  85,37 0406 90 88 300 028 19,08 037  039  400 91,76 404  93,61 2309 10 15 010  2309 10 15 100  2309 10 15 200 0,254 2309 10 15 300 0,338 2309 10 15 400 0,435 2309 10 15 500 0,531 2309 10 15 700 0,604 2309 10 19 010  2309 10 19 100  2309 10 19 200 0,254 2309 10 19 300 0,338 2309 10 19 400 0,435 2309 10 19 500 0,531 2309 10 19 600 0,604 2309 10 19 700 0,640 2309 10 19 800 0,688 2309 10 70 010  2309 10 70 100 20,03 2309 10 70 200 26,71 2309 10 70 300 33,39 2309 10 70 500 40,05 2309 10 70 600 46,73 2309 10 70 700 53,41 2309 10 70 800 58,76 2309 90 35 010  2309 90 35 100  2309 90 35 200 0,254 2309 90 35 300 0,338 2309 90 35 400 0,435 2309 90 35 500 0,531 2309 90 35 700 0,604 2309 90 39 010  2309 90 39 100  2309 90 39 200 0,254 2309 90 39 300 0,338 2309 90 39 400 0,435 2309 90 39 500 0,531 2309 90 39 600 0,604 2309 90 39 700 0,640 2309 90 39 800 0,688 2309 90 70 010  2309 90 70 100 20,03 2309 90 70 200 26,71 2309 90 70 300 33,39 2309 90 70 500 40,05 2309 90 70 600 46,73 2309 90 70 700 53,41 2309 90 70 800 58,76 (") The code numbers for the destinations are those set out in the Annex to Commission Regulation (EC) No 3079/94 (OJ No L 325, 17 . 12 . 1994, p. 17). For destinations other than those indicated for each 'product code', the amount of the refund applying is indicated by ***. Where no destination is indicated , the amount of the refund is applicable for exports to any destination other than those referred to in Article 1 (2). (") Refunds on exports to the Federal Republic of Yugoslavia (Serbia and Montenegro) may be granted only where the conditions laid down in Regulation (EEC) No 990/93 are observed . NB : The product codes and the footnotes are defined in Commission Regulation (EEC) No 3846/87 (OJ No L 366, 24 . 12. 1987, p. 1 ), as amended .